Case
   Case
     6:19-cv-00285-JDK-KNM
        6:19-cv-00285 Document
                           Document
                               1-2 Filed
                                     3 Filed
                                         06/28/19
                                             06/27/19
                                                  PagePage
                                                       7 of 17
                                                            1 of
                                                               PageID
                                                                 9 PageID
                                                                      #: 12
                                                                          #: 24
Case
   Case
     6:19-cv-00285-JDK-KNM
        6:19-cv-00285 Document
                           Document
                               1-2 Filed
                                     3 Filed
                                         06/28/19
                                             06/27/19
                                                  PagePage
                                                       8 of 17
                                                            2 of
                                                               PageID
                                                                 9 PageID
                                                                      #: 13
                                                                          #: 25
Case
   Case
     6:19-cv-00285-JDK-KNM
        6:19-cv-00285 Document
                           Document
                               1-2 Filed
                                     3 Filed
                                         06/28/19
                                             06/27/19
                                                  PagePage
                                                       9 of 17
                                                            3 of
                                                               PageID
                                                                 9 PageID
                                                                      #: 14
                                                                          #: 26
Case
  Case
     6:19-cv-00285-JDK-KNM
        6:19-cv-00285 Document
                           Document
                               1-2 Filed
                                      3 06/28/19
                                         Filed 06/27/19
                                                   Page Page
                                                        10 of 4
                                                              17ofPageID
                                                                   9 PageID
                                                                         #: #:
                                                                            15 27
Case
  Case
     6:19-cv-00285-JDK-KNM
        6:19-cv-00285 Document
                           Document
                               1-2 Filed
                                      3 06/28/19
                                         Filed 06/27/19
                                                   Page Page
                                                        11 of 5
                                                              17ofPageID
                                                                   9 PageID
                                                                         #: #:
                                                                            16 28
Case
  Case
     6:19-cv-00285-JDK-KNM
        6:19-cv-00285 Document
                           Document
                               1-2 Filed
                                      3 06/28/19
                                         Filed 06/27/19
                                                   Page Page
                                                        12 of 6
                                                              17ofPageID
                                                                   9 PageID
                                                                         #: #:
                                                                            17 29
Case
  Case
     6:19-cv-00285-JDK-KNM
        6:19-cv-00285 Document
                           Document
                               1-2 Filed
                                      3 06/28/19
                                         Filed 06/27/19
                                                   Page Page
                                                        13 of 7
                                                              17ofPageID
                                                                   9 PageID
                                                                         #: #:
                                                                            18 30
Case
  Case
     6:19-cv-00285-JDK-KNM
        6:19-cv-00285 Document
                           Document
                               1-2 Filed
                                      3 06/28/19
                                         Filed 06/27/19
                                                   Page Page
                                                        14 of 8
                                                              17ofPageID
                                                                   9 PageID
                                                                         #: #:
                                                                            19 31
Case
  Case
     6:19-cv-00285-JDK-KNM
        6:19-cv-00285 Document
                           Document
                               1-2 Filed
                                      3 06/28/19
                                         Filed 06/27/19
                                                   Page Page
                                                        15 of 9
                                                              17ofPageID
                                                                   9 PageID
                                                                         #: #:
                                                                            20 32
